DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-17, 21-23 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 

Claim 1.   Grossman discloses A computer-implemented method for a data storage system (e.g.., a storage system is provided comprising a memory and a controller, 0031), comprising:

determining, by the data storage system, a timeout value of the data storage system (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128);

determining whether a first host operation is received by the data storage system (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13);
 
For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
wherein the timeout value of the adaptive timeout parameter relates to a background management operation; in response to determining that the first host operation command is not received: determining whether a timer value satisfies the timeout value; and in response to determining that the timer value satisfies the timeout value: executing, by the data storage system, one or more background management operations, wherein the timeout value of the adaptive timeout parameter is a duration of time commencing upon completing a host operation and ending upon initiating a background management operation, wherein the timeout value of the adaptive timeout parameter is a standby time period between a host operation and a background management operation, wherein the timeout value of the adaptive timeout parameter does not include a host operation time period and does not include a background management operation time period, wherein a system power is high when a host operation is executed, wherein the system power is low during the duration of time for the timeout value, wherein the system power is intermediate when a background management operation is executed, wherein the low system power is lower than the high system power, wherein the intermediate system power is higher than the low system power and lower than the high system power,
wherein the timeout value of the adaptive timeout parameter is determined based on one or more criticality levels of the one or more background management operations of the data storage system,
wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter, wherein the data storage system comprises a machine learned model configured to determine a likelihood of receiving a host operation, configured to determine a plurality of idle time values based on usage history of the data storage system, and configured to specify an accuracy level for each of the plurality of idle time values, and wherein the timeout value of the adaptive timeout parameter is determined based on one of the plurality of idle time values having a highest accuracy level.

Claims 2-8 and 21-23 are allowed based on dependency from claim 1.

Claim 9.    Grossman discloses A data storage system, comprising: a non-volatile memory device; and a controller, (e.g.., a storage system is provided comprising a memory and a controller, 0031),
wherein the controller is configured to:
determine a timeout value of the data storage system  (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128);
determine whether a first host operation is received (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13).
 
For claim 9, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:

wherein the timeout value of the adaptive timeout parameter relates to a background management operation;  when the first host operation command is not received: determine whether a timer value satisfies the timeout value; and when the timer value satisfies the timeout value, cause one or more background management operations to be executed at the data storage system, 	 
wherein the timeout value of the adaptive timeout parameter is a duration of time commencing upon completing a host operation and ending upon initiating a background management operation, wherein the timeout value of the adaptive timeout parameter is a standby time period between a host operation and a background management operation, wherein the timeout value of the adaptive timeout parameter does not include a host operation time period and does not include a background management operation time period, wherein a system power is high when a host operation is executed, wherein the system power is low during the duration of time for the timeout value, wherein the system power is intermediate when a background management operation is executed, wherein the low system power is lower than the high system power, wherein the intermediate system power is higher than the low system power and lower than the high system power, wherein the controller is configured to determine the timeout value of the adaptive timeout parameter based on one or more criticality levels of the one or more background management operations or a random generated number, wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter, wherein the data storage system comprises a machine learned model configured to determine a likelihood of receiving a host operation, configured to determine a plurality of idle time values based on usage history of the data storage system, and configured to specify an accuracy level for each of the plurality of idle time values, and wherein the controller is configured to determine the timeout value of the adaptive timeout parameter based on one of the plurality of idle time values having a highest accuracy level.

Claims 10-16 and 21-23 are allowed based on dependency from claim 9.

Claim 17.    Grossman discloses A data storage system (e.g.., a storage system is provided comprising a memory and a controller, 0031), comprising:
means for determining a timeout value of (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128); 
means for determining whether a first host operation is received (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13).

For claim 17, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:

wherein the timeout value of the adaptive timeout parameter relates to a background management operation; in response to determining that the first host operation command is not received: means for determining whether a timer value satisfies the timeout value; and in response to determining that the timer value satisfies the timeout value:  
means for executing one or more background management operations, wherein the timeout value of the adaptive timeout parameter is a duration of time commencing upon completing a host operation and ending upon initiating a background management operation, wherein the timeout value of the adaptive timeout parameter is a standby time period between a host operation and a background management operation, wherein the timeout value of the adaptive timeout parameter does not include a host operation time period and does not include a background management operation time period, wherein a system power is high when a host operation is executed, wherein the system power is low during the duration of time for the timeout value, wherein the system power is intermediate when a background management operation is executed, wherein the low system power is lower than the high system power, wherein the intermediate system power is higher than the low system power and lower than the high system power, wherein the means for determining the timeout value of the adaptive timeout parameter comprises means for determining the timeout value of the adaptive timeout parameter based on one or more criticality levels of the one or more background management operations of the data storage system or a random generated number, wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter, wherein the data storage system comprises a machine learned model configured to determine a likelihood of receiving a host operation, configured to determine a plurality of idle time values based on usage history of the data storage system, and configured to specify an accuracy
level for each of the plurality of idle time values, and wherein the means for determining the timeout value of the adaptive timeout parameter comprises means for determining
the timeout value of the adaptive timeout parameter based on one of the plurality of idle time values having a highest accuracy level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135